Citation Nr: 0334447	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island




THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the fourth metacarpal, right hand, currently 
rated 10 percent disabling.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active service from June 1975 through June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Regional Office (RO) denying increased rating 
for residuals of a service-connected fracture of the fourth 
metacarpal of the right hand. 


REMAND

The veteran contends that his right hand disorder is more 
severely disabling than in the past.  He asserts that the 
most recent VA examination was not accurate.  More 
significantly, he asserts that "doctors I have seen all seem 
to think that my problem would warrant at least 20 percent to 
30 percent."  While he was invited, by letter in 1991, to 
provide clinical information that the disorder was worse, he 
has not provided names, locations, or dates of treatment from 
these "doctors."  In order to fully comply with the 
Veterans Claims Assistance Act of 2000 (See 38 U.S.C.A. 
§ 5100 et seq. (West 2002)), the Board hereby informs the 
veteran of the importance of submitting such additional 
evidence.

Furthermore, it is the conclusion of the Board that if 
records obtained show significantly different from those on 
the most recent VA examination, additional examination should 
be scheduled.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request specific names, approximate 
dates, and places of treatment for his 
right hand disorder.  Thereafter, 
clinical records of the treatment 
identified should be obtained.  To the 
extent needed, release of information 
forms should be solicited.  The attempts 
made to obtain records should be set 
forth in the claims folder. 

2.  Thereafter, the RO should review any 
records obtained, and compare findings 
with those of the most recent VA physical 
examination.  If significant differences 
are noted, a VA examination should be 
conducted.  All indicated tests should be 
conducted and all findings reported in 
detail.  The claims folder and additional 
records obtained should be reviewed prior 
to the examination.  If no records are 
obtained, or if no significant 
differences are found, no additional 
examination need be conducted.

3.  Thereafter, the claim should be 
reviewed if additional evidence is 
obtained.  If the benefits sought are not 
granted, the appellant should be provided 
a supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  The case should otherwise be 
returned to the Board in accordance with 
applicable provisions as in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




